Name: 98/137/EC: Council Decision of 18 December 1997 on the provisional application of certain Additional Protocols to the Free Trade and Europe Agreements with the Republic of Lithuania and the Republic of Latvia
 Type: Decision
 Subject Matter: Europe;  trade policy;  leather and textile industries;  international trade;  international affairs
 Date Published: 1998-02-13

 Avis juridique important|31998D013798/137/EC: Council Decision of 18 December 1997 on the provisional application of certain Additional Protocols to the Free Trade and Europe Agreements with the Republic of Lithuania and the Republic of Latvia Official Journal L 041 , 13/02/1998 P. 0081 - 0081COUNCIL DECISION of 18 December 1997 on the provisional application of certain Additional Protocols to the Free Trade and Europe Agreements with the Republic of Lithuania and the Republic of Latvia (98/137/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community Additional Protocols in the form of an Exchange of Letters to amend the Free Trade Agreements and the Europe Agreements, with the Republic of Lithuania and the Republic of Latvia with a view to extending and amending certain provisions on trade in textile products contained in these Agreements;Whereas these Additional Protocols should be applied on a provisional basis from 1 January 1998, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the Republic of Lithuania and by the Republic of Latvia,HAS DECIDED AS FOLLOWS:Article 1The Additional Protocols in the form of an Exchange of Letters to amend the Free Trade Agreements and the Europe Agreements with the Republic of Lithuania and the Republic of Latvia with a view to extending and amending certain provisions on trade in textile products contained in these Agreements shall be applied on a provisional basis from 1 January 1998, pending their formal conclusion, subject to reciprocal provisional application by the Republic of Lithuania and by the Republic of Latvia.The texts of the Additional Protocols are attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN